Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Amendment No. 4 to the Registration Statement on Form S-1 of our report dated March 17, 2011 relating to the consolidated financial statements, which appears in Keystone Consolidated Industries, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2010.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/PricewaterhouseCoopers LLP Dallas, Texas August 9, 2011
